Citation Nr: 1141856	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  07-32 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer Margulies, Counsel


INTRODUCTION

The Veteran had active service from January 1964 to January 1966.
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Cleveland, Ohio.

The issue of service connection for bilateral hearing loss being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

When resolving all doubt in the Veteran's favor, the evidence shows that the Veteran's tinnitus began in service.


CONCLUSION OF LAW

Tinnitus was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

In view of the favorable decision in this case, a detailed discussion addressing whether the mandates of the Veterans Claims Assistance Act of 2000 (VCAA) compliance is not warranted.  To the extent necessary, VA has fulfilled its duty to notify and to assist the Veteran in the development of his claim.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  In view of the Board's favorable decision to grant service connection for tinnitus, no prejudice will result to the Veteran by the Board's consideration of this appeal.  Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).
Pertinent Law and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumptive period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the United States Court of Appeals for Veterans Claims' case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  
38 C.F.R. § 3.303(b) (2011).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative balance, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) (West 2002). 

Analysis

After reviewing the evidence of record and when resolving doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted.  At the outset, the Board notes that the Veteran currently complains of tinnitus and that tinnitus is generally a subjective sensation that cannot be objectively identified.  In light of the Veteran's subjective complaints, the Board finds that a current tinnitus disability is present.  

The record shows that the Veteran attributes his tinnitus to service.  In this regard, the Board notes that the Veteran's DD-214 shows that his military occupational specialty was a field artillery crewman.  The Veteran's service treatment records do not show any complaints of tinnitus or hearing loss.  The Veteran worked on a self propelled howitzer and was exposed to loud noise.  He testified at his RO hearing, that while he experienced tinnitus in service after firing howitzers he did not report it because he thought it was normal.  The Veteran testified that he was not provided with noise protection during service.  Following service, the Veteran worked in a truck factory and used hearing protection.  

In October 2011, Dr. A.M.G. reviewed the Veteran's case file and determined that the Veteran's service-related noise exposure contributed to the development of his tinnitus.  

The Veteran has consistently reported that his tinnitus is due to noise exposure in service.  In addition, the Veteran is competent to report a continuity of symptomatology.  The Veteran is capable of testifying as to observable symptoms of an injury or illness, as well as the length of time those symptoms have persisted.  See Layno v. Brown 6 Vet. App. 465, 469-70 (1994); see also, Ardison v. Brown, 6 Vet. App. 405, 408 (1994).  Lay statements can be sufficient to establish evidence of a relationship between the present disability and the post service symptomatology, if the relationship and the disability are capable of lay observation.  See Hickson  v. West, 12 Vet. App. 247, 253 (1999).  As such, in this case, the examiners have acknowledged the presence of tinnitus, Dr. A.M.G. attributed the Veteran's tinnitus to service and the Veteran's lay testimony establishes continuity of symptomatology between his claim of tinnitus and service, as tinnitus is in the purview of a layperson to identify.  

Therefore, resolving reasonable doubt in the Veteran's favor, service connection for tinnitus is granted.

ORDER

Entitlement to service connection for tinnitus is granted.  


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claim of entitlement to service connection for bilateral hearing loss.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order for VA to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

At the outset, the Board notes that the competent medical evidence of record demonstrates that the Veteran suffers from conductive and sensorineural right ear hearing loss.  It is well-established that the Board is precluded from differentiating between symptomatology attributed separate disabilities (in this case conductive hearing loss and sensorineural hearing loss) in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182   (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140   (1996). 

In the instant case, a medical examiner needs to differentiate between the symptomatology associated with the Veteran's right ear conductive and sensorineural hearing loss; providing a separate medical nexus opinion for each disability.  The examiner is also asked to comment on the Veteran's left ear hearing loss.

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, this matter is REMANDED for the following actions:

1. The RO/AMC should afford the Veteran an examination regarding the claimed service connection for bilateral hearing loss.  The claims folder and a copy of this remand must be made available to the examiner in connection with the examination.  The examiner should indicate whether the Veteran's sensorineural hearing loss is at least as likely as not attributable to noise exposure in service or is otherwise related to service.  The examiner must explain the rationale for all opinions given.  

2.  The Veteran is notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

3.  Thereafter, adjudicate the claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


